Citation Nr: 1020690	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  06-24 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of hepatitis 
C.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to 
October 1958 and from July 1959 to September 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

A hearing was held at the RO before the undersigned Veterans 
Law Judge in May 2009.  A transcript of the hearing is of 
record.  Thereafter, the Board remanded the issue currently 
on appeal to the RO in August 2009.  It is now ready for 
disposition.


FINDING OF FACT

Hepatitis C was not shown for many years after service and is 
not related to service.  


CONCLUSION OF LAW

The residuals of hepatitis C were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 [one or other, or both only if 
appropriate] (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran testified at his May 2009 Travel Board hearing 
that he was exposed to the blood of wounded soldiers while 
working as a gate guard at Camp Tien Sha in Da Nang, Vietnam.  
He indicated that his duty was to remove all armaments and 
flak jackets from the wounded before they were allowed to 
enter the camp for medical treatment.  His service personnel 
records indicate his involvement in Naval support activity in 
Da Nang.  

Furthermore, service treatment records document treatment for 
itching and constant flu-like symptoms.  Although there was 
no indication of hepatitis C during active duty service, 
including in his separation physical examination in September 
1974, it is common medical knowledge that hepatitis C was not 
recognized prior to the late 1980s.  

	Post-service evidence reflects that the Veteran was diagnosed 
with hepatitis C in a routine physical in April 1999, after 
having complaints of nausea and vomiting over the past 2-3 
months.  He underwent treatment but has been asymptomatic for 
an extended period of time.  Therefore, the medical evidence 
does not reflect continuity of symptomatology consistent with 
hepatitis C.  
	
	Further, the Veteran does not assert continuity of 
symptomatology.  Rather, he maintains that there is a medical 
nexus between active duty service and the diagnosis of 
hepatitis C.  To that end, he underwent a VA examination in 
September 2009 in order to address the issue of medical 
nexus.
	
The examiner indicated that the Veteran was really unclear of 
his risk factors.  He denied a history of blood transfusion, 
intravenous drug use, sexual transmission, hemodialysis, or 
intranasal cocaine use.  He acknowledged acquiring a tattoo 
prior to service.  He reported that while stationed in 
Vietnam, part of his duty was to help take off the armor of 
bloody wounded soldiers, and he is not sure of any other 
blood exposure that he might have had.  

The Veteran denied any accidental needle punctures or actual 
membrane breaks when he was helping out with the wounded 
soldiers.  He had a history of getting cut on his knee in 
1977.  A left back lipoma had been removed in 1986, and in 
the 1960s, he may have gotten a cut on his right inner wrist.  

The examiner reviewed the claims folder and noted that the 
Veteran had been found to have elevated liver function 
enzymes in 1999, followed by a diagnosis of hepatitis C.  He 
began medication in 2001 and, in 2002, a liver biopsy showed 
grade 1, stage 0 with no fibrosis.  

The examiner noted that a 2005 study looked at the elevated 
prevalence of hepatitis C infection in Veterans that used VA 
Medical Centers.  The study did not find any increased 
prevalence or any supporting evidence that active duty 
related exposures or activities, to include vaccinations and 
sharing razors, were found to be associated with hepatitis C 
infection.  

As to medical nexus, the examiner stated that she was unable 
to state without resort to mere speculation what the risk 
factor was for the Veteran contracting his hepatitis C.  She 
reflected that he did not report any definite risk factors, 
other than a tattoo that he got prior to service.  Nor was 
she able to state without resort to mere speculation whether 
his hepatitis C was related to service.  She stressed that he 
was diagnosed with hepatitis C following service, and it was 
not possible to determine when he actually contracted the 
virus.  

Based on the evidence above, the Board is unable to grant the 
benefit sought.  Specifically, given the potentially long 
period between exposure and manifestations of the disorder, 
the Board places the greater probative weight on a VA 
examination undertaken in September 2009 to specifically 
address the issue of causation.  At that time, the VA 
examiner opined that the cause of the veteran's hepatitis C 
was impossible to determine without resorting to mere 
speculation.  

Unfortunately, the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
See 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
According to the medical examiner, the exact cause of 
hepatitis C could not be determined without speculation 
because the examiner identified the only risk factor as a 
pre-service tattoo.  While the Veteran reported to the 
examiner blood exposure in service, the medical examiner did 
not identify it as a risk factor.

The Board has considered the Veteran's lay statements of a 
relationship between hepatitis C and active duty service, but 
finds that the lay statements are not competent evidence.  
The Board acknowledges that lay evidence after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   
However, there is no evidence indicating that he has any 
expertise in medical matters.  To the extent that he offered 
an opinion to link hepatitis C to service, other than through 
continuity of symptomatology, whether such a "nexus" 
opinion is competent evidence must be ascertained.  The Board 
recognizes that there is no rule that non-expert (lay) 
opinions, as opposed to expert opinions, can never constitute 
competent evidence of nexus.  See Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).  

In Davidson, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) referred to its decision in 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
in explaining that there is no categorical rule that a nexus 
can only be shown by medical evidence.  Davidson, 581 F.3d at 
1316.  In Jandreau the Federal Circuit referred to lay 
evidence in the following manner:

Lay evidence can be competent and 
sufficient to establish a diagnosis of a 
condition when (1) a layperson is 
competent to identify the medical 
condition, (2) the layperson is reporting 
a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at 
the time supports a later diagnosis by a 
medical professional.

Jandreau, 492 F.3d at 1377.

In footnote 4 of Jandreau, the Federal Circuit provided 
additional guidance as to when lay evidence was competent, 
giving the example that a layperson would be competent to 
identify a simple condition such as a broken leg, but not 
competent to provide evidence as to more complex medical 
question such as a form of cancer.  This indicates to the 
Board that the complexity of the question at issue is of 
paramount importance in determining if a lay person's opinion 
is competent evidence.

Here, the nexus question was posed to a medical expert via 
the RO's request for a VA examination and that medical expert 
indicated that there was insufficient data to confirm or deny 
whether hepatitis C was incurred in service.  If there is 
insufficient evidence for a medical expert to provide a 
probative opinion in this regard, it follows that the matter 
is too complex for a lay person, such as the Veteran, to 
provide a competent nexus opinion.  

	Moreover, the Board finds that the VA examination was 
adequate for evaluation purposes.  Specifically, the examiner 
reviewed the claims file, interviewed the Veteran, and 
conducted a physical examination.  There is no indication 
that the VA examiner was not fully aware of the Veteran's 
past medical history or that she misstated any relevant fact.  
Moreover, there is no contradicting medical evidence of 
record.  Therefore, the Board finds the VA examiner's 
statements to be of great probative value.

As such, the Board finds that the Veteran's opinion as to a 
nexus between hepatitis C and active service is not competent 
evidence.  In sum, there is no competent opinion evidence of 
record linking hepatitis to his active service.  

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As the weight of 
competent evidence does not support the claim, the Board is 
unable to grant the benefits sought.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002).  In the event that a VA notice error occurs 
regarding the information or evidence necessary to 
substantiate a claim, VA bears the burden to show that the 
error was harmless.  However, the appellant bears the burden 
of showing harm when not notified whether the necessary 
information or evidence is expected to be obtained by VA or 
provided by the appellant.  See Shinseki v. Sanders, 556 U.S. 
___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in May 2004 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in May 2006, the RO 
provided the Veteran with notice of what type of information 
and evidence was needed to establish a disability rating, as 
well as notice of the type of evidence necessary to establish 
an effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A.. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA clinical records.  Further, the 
Veteran submitted private medical records from several 
physicians.  

Moreover, he was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge in May 2009.  Next, a specific VA medical 
opinion pertinent to the issue on appeal was obtained in 
September 2009.  Therefore, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

Service connection for residuals of hepatitis C is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


